B2100A (Form 2100A) (12/15)     Case 16-10799          Doc 40       Filed 11/24/19         Page 1 of 1
                                         UNITED STATES BANKRUPTCY COURT
                                             District of Maryland (Baltimore)
IN RE:                                                                Case No.: 16-10799
Debtors: Cuong Nguyen                                                 Loan Number (Last 4):        3299


                                  TRANSFER OF CLAIM OTHER THAN FOR SECURITY


A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives evidence and
notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim referenced in this evidence
and notice.
U.S. Bank Trust National Association, as Trustee for              Bank of America, N.A.
Towd Point Master Funding Trust 2019-PM8
Serviced by Select Portfolio Servicing, Inc.
Name of Transferee                                                Name of Transferor

3217 S. Decker Lake Dr.                                           Court Claim # (if known): 8
Salt Lake City, UT 84115                                          Amount of Claim:          $8,714.01
                                                                  Date Claim Filed:         05/25/2016

Phone: 866-247-1722                                               Last Four Digits of Acct #: 3190
Last Four Digits of Acct #: 3299

Name and Address where transferee payments should be sent (if different from above):
PO Box 65450
Salt Lake City, UT 84165


Phone:   866-247-1722
Last Four Digits of Acct #:     3299



I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge and
belief.


By:      /s/ Betsy Romero                                                                 Date:   11/23/2019
         Bankruptcy
         (Approved by: Michelle Enoch)


Specific Contact Information:
P: 800-258-8602




Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.


486635-b9974ade-74e8-4eb5-865f-6461864f9738
